Exhibit 99.1 NEWS RELEASE Kobex Announces Director Nominees for Annual General and Special Meeting Vancouver, BC – May 24, 2013 – Kobex Minerals Inc. (the “Company”) (TSX.V:KXM, NYSE MKT:KXM) – announces that Roman Shklanka, Alfred Hills, James O’Rourke and Peter Bradshaw have informed the Company that they do not intend to stand for re-election as directors of the Company at the upcoming annual general and special meeting of the shareholders (the “Meeting”).Accordingly, at a meeting of the Company’s board of directors held today it was resolved that the following individuals will be presented as the management nominees for directors at the Meeting: Michael Atkinson Current Director Paul van Eeden Current Director Kenneth Paul New Nominee Murray Sinclair New Nominee David Schmidt New Nominee The Company would like to thank Messrs. Shklanka, Hills, O’Rourke and Bradshaw for their service as directors to the Company and wish them well in their future endeavours. For further information contact: Kobex Minerals Inc. Alfred Hills, President Tel: 604-688-9368 / Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
